PER CURIAM.
We find the points raised by appellant are without merit. The appellant’s conviction is affirmed. See Woods v. State, 740 So.2d 20 (Fla. 1st DCA), rev. granted, 740 So.2d 529 (Fla.1999). As in Woods, we certify the following question to the supreme court as one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
Affirmed.
WOLF, KAHN and LAWRENCE, JJ., concur.